:
                :
           ‘.                 OFFICE OF THE ATTORNEY GENERAL OF TEXAS
    .       :
                                                                  AUSTIN
                                            .



                                                                                                    ..

                    gmg~~~D%waell               mlarep                     ..              A‘                .:
                                  istrict        .4ttorneli                           /\       .        ..
    . ‘.
                    ba s-aver c0unty                                                                              . .
                    ClorkEwille, Tovaa                        .                       .\ \
                    Dear Sirt



                         .
           i
                             .                                                      oon rooaivoa 8na care-
                    rt2l.l~ colisiaeroa         by thir:
                    quast 08 follms:                                                               ‘.             .




                                                         o$’ths WC%. I wont to a0
                                                         tiblo thing about this altua-
                                                        vhnt is bost for tbo wolfaro
                                                        There are 0 ertcin qucatic.73 I’

                             au~&,ioim          you tic&t offor 03 to’tha              proaor
.                            a~aposition        tc be mdo of th!~ oSfic%
                                  “1. my I appoint an asaietmt                        and carry
                             on ihs duties of tho ofrico?
                                                                                           :                  ‘.
                                                                           .    *
                                                                                                     .                       _.-       ~..            ‘” .-
                                                                                                                                                              3




           noooiablo       Eurnell Kaldrop, Page 2
                                                .
             -        .
                            -2. Eaving mnounoad for roblo&&,                                                                             .
                      wilx ny induction intq the Amy bar me frm
                      seeki~ such reoloction  to a eeoond, tyrm?
       :
                                                &3ste’$’ &&+o~~~
                              “sr ’ ppas my lnductloa
                                                     ..
                      T& o;zolooe horeivith oopios of opinions tio& 0-3OQO
           a&   &3443  of this departmentw+oh,     answer boy        fir,at   and                                                                                 ,...
           third questions.      ,_. .. . .        .       . -. i           .
                      It ifi our’ opinion ‘that youi i+o”        qiiqstioa should
           bfj ansmma in the nesetivo,               .        .’               .
           .                  :                            ,.
                          * I.              ..
                                ..                      ‘very. t-rulryours




                                  :       ..               .,
                                                                                                 .
                              *           .                                                                       - .
.:~.
           wJp:GO                                                               .        .       _

                                                                                     .       .
           SItKmsti                                                                                                            . ..
                                                                                                                  ,.
                                                                                                 .           _.
                                                                                         .
                                      .               .,                                                                           .         .
                                                                                                                        ._
                                                     ..                        ..
                                                                                                         .        .

                                                                                                                  ,
                          .                                 .
                                                                                    :-
                                                                     ..
                                               .                                                     *            :
                                                                                                                                                 ..
                                               ;..
                                                                .:



                                                                                                         .
                                                                                                                  .
                                                                          .’




                                                                                                         .